Citation Nr: 1647159	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 27, 2013, in excess of 30 percent from December 1, 2014, to November 9, 2015, and in excess of 60 percent after November 10, 2015, for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent prior to December 28, 2014, and in excess of 60 percent after February 1, 2016, for a left knee disability.

3.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from April 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran has been granted temporary 100 percent ratings for his bilateral knee disabilities due to total knee replacement surgeries.  In a July 2014 rating decision, he was granted a temporary 100 percent rating for his right knee disability from October 28, 2013, to November 30, 2014.  In a June 2015 rating decision, he was granted a temporary 100 percent rating for his left knee disability from December 29, 2014, to January 31, 2016.  As such, this appeal pertains to the periods that are reflected on the title page.

In a September 2016 rating decision, the Veteran was granted service connection for right and left knee scars due to his total knee replacement surgeries.  However,  the Veteran has not disagreed with the ratings assigned.  As such, these issues are not before the Board.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 27, 2013, the Veteran's right knee disability did not result in limitation of flexion to 30 degrees or limitation of extension to 10 degrees; and, there was no evidence of ankylosis, instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.
 
2.  From December 2, 2014, to November 9, 2015, the Veteran's right knee disability did not result in chronic residuals consisting of severe painful motion or weakness; limitation of extension to 10 degrees; and, there was no evidence of ankylosis or impairment of the tibia and fibula.

3.  After November 10, 2015, the Veteran's right knee disability resulted in chronic residuals consisting of severe painful motion or weakness, which is the maximum rating that may be assigned.

4.  Prior to December 28, 2014, the Veteran's left knee disability did not result in limitation of flexion to 30 degrees or limitation of extension to 10 degrees; and, there was no evidence of ankylosis, instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.
 
5.  After February 1, 2016, the Veteran's left knee disability resulted in chronic residuals consisting of severe painful motion or weakness, which is the maximum rating that may be assigned.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to October 27, 2013, in excess of 30 percent from December 2, 2014, to November 9, 2015, and in excess of 60 percent after November 10, 2015, for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263, 5055 (2015).

2.  The criteria for an evaluation in excess of 10 percent prior to December 28, 2014, and in excess of 60 percent after February 1, 2016, for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263, 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in February 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5260, a 10 percent rating is assigned for flexion of the leg limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating is assigned for extension limited to 20 degrees, a 40 percent rating is assigned for extension limited to 30 degrees, and a 50 percent rating is assigned for extension limited to 45 degrees.

In addition, separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5055 (knee replacement), a 30 percent rating is assigned for a prosthetic replacement of a knee joint that results in an intermediate degrees of residual weakness, pain or limitation of motion, a 60 percent rating is assigned for a prosthetic replacement of a knee joint that results in severe painful motion or weakness, and a 100 percent rating may be assigned for one year following implantation of prosthesis.

Ankylosis of a knee, subluxation or instability of a knee, a meniscus condition, a tiba and fibula impairment, and genu recurvatum have not been demonstrated by the record.  As such, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not applicable, and as such, will not be discussed further.


Right Knee

The Veteran filed a claim for a rating in excess of 10 percent under Diagnostic Code 5260 for right left knee disability in March 2011.  In a July 2014 rating decision, he was granted a rating of 30 percent effective December 1, 2014, under Diagnostic Code 5055.  In a September 2016 rating decision, he was granted a rating of 60 percent effective November 10, 2015, under Diagnostic Code 5055.  He asserts that he is entitled to higher ratings.

In March 2011, the Veteran was afforded a VA examination.  He reported having weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, pain, and dislocation.  He also reported having flare-ups up to 20 times per day.  On examination, he had an ataxic gate and used a cane, but did not require the use of a brace, wheelchair, or walker.  His right knee had no signs of edema, instability, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or subluxation.  Right knee range of motion was 0 to 90 degrees.  On repetitive testing, he had no additional limitation of motion and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  A right knee x-ray showed mild degenerative joint narrowing.  The examiner reported that the right knee stability tests were within normal limits and there was no subluxation.

Treatment records prior to November 9, 2015, show that he treated for right knee pain.  He received injection therapy, medications, and a brace.  However, he retained range of motion from at least 0 to 90 degrees during this period.

At the February 2015 hearing, the Veteran testified that he currently does not have full range of motion, could not perform his activities of daily living, and was unable to work.

In November 2015, the Veteran was afforded a VA examination.  He reported swelling, pain, and lack of mobility.  He also reported being unable to walk without assistance, a lack of flexibility, an inability to work, and an inability to lift.   On examination, he had an antalgic gait with difficulty walking.  Right knee range of motion was 30 to 80 degrees with pain causing functional loss.  He was unable to perform repetitive testing due to pain.  The examiner indicated that the Veteran's right knee disability resulted in less movement than normal, weakened movement, disturbance of locomotion, and interference with sitting and standing.  The examiner indicated that the Veteran did not have ankylosis, instability, dislocation, a tibia and fibula impairment, genu recurvatum, or a meniscal condition.  The examiner indicated that the Veteran's right total knee joint replacement resulted in chronic residuals consisting of severe painful motion or weakness.

In view of the above, the criteria to assign a rating in excess of 10 percent for the Veteran's right knee disability prior to October 27, 2013, have not been met.  He did not demonstrate limitation of flexion of the knee to 30 degrees or limitation of extension to 10 degrees.  There is also no basis to assign separate compensable rating under Diagnostic Code 5260 and 5261. 

The criteria to assign a rating in excess of 30 percent for the Veteran's right knee disability from December 2, 2014, to November 9, 2015, have also not been met.  He did not demonstrate limitation of extension to 10 degrees.  A 30 percent rating is the maximum rating for limitation of flexion, which has not necessarily been shown.  As such, there is also no basis to rate by analogy under Diagnostic Code 5261.  Ankylosis was not shown either, which would preclude rating by analogy under Diagnostic Code 5256.  Finally, no tibia and fibula impairment has been shown, which would preclude rating by analogy under Diagnostic Code 5262.

For the period beginning on November 10, 2015, the Veteran is in receipt of 60 percent rating for the residuals of his right total knee replacement.  Such is maximum rating that may be assigned under Diagnostic Code 5055.  A higher rating is not available under this code.

Left Knee

The Veteran filed a claim for service connection for his left knee in May 2011, which was granted by a June 2011 rating decision and initially assigned a 10 percent rating effective May 25, 2011, under Diagnostic Code 5260.  In September 2016, he was granted a 60 percent rating effective February 1, 2016, under Diagnostic Code 5055.  He asserts that he is entitled to higher ratings.

Treatment records prior to December 28, 2014, show that he treated for left knee pain.  He received injection therapy, medications, and a brace.  However, he retained range of motion from at least 0 to 130 degrees during this period.

At the February 2015 hearing, the Veteran testified that he currently does not have full range of motion, could not perform his activities of daily living, and was unable to work.  He also testified that his left knee pain was worse than his right knee pain.

In November 2015, the Veteran was afforded a VA examination.  He reported swelling, pain, and lack of mobility.  He also reported being unable to walk without assistance, a lack of flexibility, an inability to work, and an inability to lift.   On examination, he had an antalgic gait with difficulty walking.  Left knee range of motion was 30 to 80 degrees with pain causing functional loss.  He was unable to perform repetitive testing due to pain.  The examiner indicated that the Veteran's left knee disability resulted in less movement than normal, weakened movement, swelling, disturbance of locomotion, and interference with sitting and standing.  The examiner indicated that the Veteran did not have ankylosis, instability, dislocation, a tibia or fibula impairment, genu recurvatum, or a meniscal condition.  The examiner indicated that the Veteran's left total knee joint replacement resulted in chronic residuals consisting of severe painful motion or weakness.

In view of the above, the criteria to assign a rating in excess of 10 percent for the Veteran's right knee disability prior to December 28, 2014, have not been met.  He did not demonstrate limitation of flexion of the knee to 30 degrees or limitation of extension to 10 degrees.  There is also no basis to assign separate compensable rating under Diagnostic Code 5260 and 5261. 

For the period beginning on February 1, 2016, the Veteran is in receipt of 60 percent rating for the residuals of his left total knee replacement.  Such is maximum rating that may be assigned under Diagnostic Code 5055.  A higher rating is not available under this code.

Other Considerations

With respect to possibility of entitlement to an increased evaluations under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board has considered whether increased evaluations could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  Repeated range of motion exercises did not result in any changes of his right knee range of motion findings prior to November 9, 2015.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, when the findings are considered together with the evidence, the Board finds that there is insufficient evidence of any other functional loss besides limitations in physical activities and decreased range of motion that warrants ratings in excess of those assigned for a right knee disability prior to November 9, 2015, and for a left knee disability prior to January 13, 2016.   38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

In addition, under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  As the Veteran is already in receipt of 60 percent ratings for both of his knees, additional compensation would be precluded under 38 C.F.R. § 4.68.

In so finding, the Board acknowledges that, while it would theoretically be possible to obtain a combined rating in excess of 60 percent, if the maximum rating for limitation of extension (50 percent under Diagnostic Code 5261) were combined with the maximum rating for limitation of flexion (30 percent under Diagnostic Code 5260) or the maximum rating for instability (30 percent under Diagnostic Code 5257).  Either combination would result in a 70 percent rating.  However, as discussed, the most recent VA examination does not show that level of disability.  The Veteran is therefore in receipt of the maximum schedular ratings for his right and left knee disabilities.

The Board has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. knee pain and functional loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings of the VA examinations should be accorded the greatest probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

Accordingly, ratings in excess of those assigned for the Veteran's right knee disability and left knee disability is denied.

Extraschedular Considerations

While 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran, the issue of entitlement to TDIU was raised by the record, which is discussed more fully below.  As such, there is no basis for further extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent prior to October 27, 2013, in excess of 30 percent from December 1, 2014, to November 9, 2015, and in excess of 60 percent after November 10, 2015, for a right knee disability is denied.

A rating in excess of 10 percent prior to December 28, 2014, and in excess of 60 percent after February 1, 2016, for a left knee disability is denied.


REMAND

In September 2015, the RO denied entitlement to TDIU.  The Veteran filed his notice of disagreement in June 2016 regarding the September 2015 rating decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to TDIU; if the benefit sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


